Fourth Court of Appeals
                               San Antonio, Texas
                                      May 21, 2021

                                   No. 04-21-00146-CV

               IN THE INTEREST OF J.A.M. AND M.J.C., CHILDREN,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-00682
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER

             Elva Chapa's Notification of Late Reporter's Record is hereby GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court